DETAILED ACTION
This office action is responsive to communications filed on August 17, 2022.  Claims 1 and 13 have been amended.  Claims 5, 11, 12, 17, 24 and 25 have been canceled.  Claims 1, 4, 13 and 16 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 17, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the limitations “a first synchronization signal block (SSB) measurement timing configuration (SMTC) information for a discovery of another IAB node in a first field and a second SMTC information for a user equipment (UE) in a second field.”  Claim 13 recites similar limitations.  In Applicant’s remarks, Applicant points to paragraphs [0026], [0053], [0061] and [0106] as providing support for the amendments.  However, there does not appear to be any support for the claimed “first field” and “second field” in the cited paragraphs.  Nor does there appear to be any support in the remainder of the specification.
Claims 4 and 16 respectively depend from claims 1 and 13 and inherit the same deficiencies.  Accordingly, they are also rejected based on the same reasoning.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harada et al. (US 2022/0061010).

Regarding Claim 1, Harada teaches a method performed by an integrated access and backhaul ([AB) node in a telecommunication network, the method comprising:
receiving information including:
a first synchronization signal block (SSB) measurement timing configuration (SMTC) information for a discovery of another IAB node in a first field (“IAB-SMTCs marked with diagonal lines may be used by the second IAB node as STTC (i.e., for transmitting an SSB), and by the first and the third IAB nodes as SMTC (i.e., for measuring an SSB). Further, IAB-SMTCs marked with vertical stripes may be used by the third IAB node as STTC (i.e., for transmitting an SSB), and by the first and the second IAB nodes as SMTC (i.e., for measuring an SSB)” – See [0076]; “More than two SMTCs per frequency are configurable for each of IAB nodes 10. For example, the configuration information “MeasObject” for measurement illustrated in FIGS. 6A and 6B is partially modified in order to make it possible to configure a plurality of SSB-MTCs (i.e., SMTCs) in a list format” – See [0084]; “The radio node (IAB node) according to the present disclosure includes a reception section that receives configuration information for transmission and/or measurement of an SSB” – See [0124]; An IAB node receives configuration information for an IAB-SMTC (first SMTC which is used by the first IAB node to measure SSBs from a second/another IAB node), and wherein the first SMTC configuration information is received in a first field/item of a list format) and
a second SMTC information for a user equipment (UE) in a second field (“As illustrated at (a) in FIG. 4, SMTC timings for a UE (“UE-SMTCs” in FIG. 4) may be configured for each of three IAB nodes 10. The three IAB nodes transmit an SSB to UE 20 at UE-SMTCs” – See [0072]; “More than two SMTCs per frequency are configurable for each of IAB nodes 10. For example, the configuration information “MeasObject” for measurement illustrated in FIGS. 6A and 6B is partially modified in order to make it possible to configure a plurality of SSB-MTCs (i.e., SMTCs) in a list format” – See [0084]; “The radio node (IAB node) according to the present disclosure includes a reception section that receives configuration information for transmission and/or measurement of an SSB” – See [0124]; The IAB node receives configuration information of UE-SMTC (second SMTC information for a UE), wherein the second SMTC configuration information is received in a second field/item of a list format),
the first SMTC information including a measurement timing for a SSB burst set (“an offset value of a granularity of 1 ms or a granularity of 5 ms as in SMTC may be configurable as the timing offset for SSB transmissions” – See [0118]; See also Figs. 4 and 6B; As shown in 6B, the SMTC information includes offset/duration information (measurement timing) or the SSB burst set.  Fig. 4 shows different window timings of the SSB bursts),
an indication whether to measure a SSB for each of SSB in the SSB burst set (“Alternatively, IAB node 10 is capable of being configured with a muting pattern for SMTC. That is, IAB node 10 may support aperiodic SMTC. For example, IAB node 10 may stop measuring an SSB at some of the timings, in part of the periodicity, or in part of the period configured as an SMTC pattern so as to be capable of SSB transmission to a neighboring IAB node to which the same SMTC pattern is applied” – See [0099]; “Note that the configuration information of the periodicity and offset for SMTC muting described above may also be the same as the configuration information of FIG. 9” – See [0103]; See also Fig. 9; The SMTC information includes a SMTC muting pattern to selectively indicate which SSBs in a SSB burst to measure/not measure), and
information on a periodicity of the measurement timing (“As illustrated in FIG. 3, SMTC timings for SSB measurement and STTC timings for SSB transmission may be included within a SMTC period. In this case, IAB node 10 may measure an SSB transmitted from a neighboring IAB node at the SMTC timings and may transmit an SSB to a neighboring IAB node at the STTC timings” – See [0070]; “measures an SSB from a neighboring IAB node at timings or at a periodicity configured as SMTC” – See [0077]; “The configuration information “SSB-MTC” may also include a parameter “sf320” for designating a periodicity of 320 ms and/or a parameter “sf640” for designating a periodicity of 640 ms as options for SMTC periodicity configuration.” – See [0088]; The first SMTC includes information on a periodicity (e.g., 320 ms, 640 ms, etc.); and
performing measurement on one or more SSBs transmitted from the another IAB based on the first SMTC information, wherein the performing of the measurement comprises selectively measuring the one or more SSBs in the SSB burst set based on the indication during the measurement timing (“muting may be not performing measurement and/or transmission of a SSB” – See [0059]; “IAB node 10 may measure an SSB transmitted from a neighboring IAB node at the SMTC timings” – See [0070]; The IAB node performs measurement on the SSBs transmitted by the neighboring/another IAB node based on the SMTC timing information, wherein the measurement also includes selectively measuring and not measuring SSBs in the SSB burst based on the muting pattern indication).

Claim 13 is rejected based on reasoning similar to Claim 1.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2022/0061010) in view of You et al. (US 2020/0145912).

Regarding Claim 4, Harada teaches the method of Claim 1.  Harada does not explicitly teach that the IAB node and the another IAB nodes of the telecommunication network exchange SSB configuration information and adjust their SSB configurations accordingly.
However, You teaches that an IAB node and another IAB node of the telecommunication network exchange SSB configuration information and adjust their SSB configurations accordingly (“As used herein, a discovery signal is a signal transmitted by an IAB node, which is a signal transmitted to enable other IAB nodes or UEs to discover the IAB node” – See [0143]; “This discovery signal may be in the form of a synchronization signal block (SSB) according to an NR specification” – See [0144]; “Referring to FIG. 16, a parent node transmits a discovery signal transmission configuration and a discovery signal detection configuration to a child node (S1610 and S1620)” – See [0213]; “The child node performs discovery signal transmission and detection (S1640)” – See [0215]; “transmitting a detection signal to a neighboring node based on the detection configuration” – See [0008]; See also Fig. 16; Parent and child IAB nodes (IAB node and another IAB nodes) exchange SSB configuration information, and the child node accordingly adjusts the transmission configuration of its SSB based on the information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harada such that the IAB node and the another IAB nodes of the telecommunication network exchange SSB configuration information and adjust their SSB configurations accordingly.  Motivation for doing so would be to enable distributed scheduling to be performed by the IAB nodes (See You, [0136]).

Claim 16 is rejected based on reasoning similar to Claim 4.

Response to Arguments
Applicant’s arguments filed on August 17, 2022 have been fully considered but they are not persuasive.

On page 6 of the remarks, Applicant argues “Applicant respectfully submits that Harada does not disclose the recited ‘first SMTC information including a measurement timing for a SSB burst set, an indication whether to measure a SSB for each of SSB in the SSB burst set, and information on a periodicity of the measurement timing’ and ‘selectively measuring the one or more SSBs in the SSB burst set based on the indication during the measurement timing,’ as recited (emphasis added).”

The Examiner respectfully disagrees.  Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Furthermore, Examiner has cited additional passages from Harada with respect to the amended claim limitations.  With respect to the first SMTC information including a “measurement timing for a SSB burst set,” Harada discloses “an offset value of a granularity of 1 ms or a granularity of 5 ms as in SMTC may be configurable as the timing offset for SSB transmissions” (See [0118]).  Thus, the SMTC information includes a timing offset.  Harada also illustrates further timing configurations that may be specified by the SMTC configuration in Figs. 4 and 6B.  As shown in 6B, the SMTC information includes offset/duration information (measurement timing) or the SSB burst set.  Fig. 4 shows different window timings of the SSB bursts.
With respect to the first SMTC information including “an indication whether to measure a SSB for each of SSB in the SSB burst set,” Harada discloses “Alternatively, IAB node 10 is capable of being configured with a muting pattern for SMTC. That is, IAB node 10 may support aperiodic SMTC. For example, IAB node 10 may stop measuring an SSB at some of the timings, in part of the periodicity, or in part of the period configured as an SMTC pattern so as to be capable of SSB transmission to a neighboring IAB node to which the same SMTC pattern is applied” (See [0099]), and “Note that the configuration information of the periodicity and offset for SMTC muting described above may also be the same as the configuration information of FIG. 9” (See [0103]).  The SMTC information includes a SMTC muting pattern to selectively indicate which SSBs in a SSB burst to measure/not measure.
With respect to the first SMTC information including “information on a periodicity of the measurement timing,” Harada discloses “As illustrated in FIG. 3, SMTC timings for SSB measurement and STTC timings for SSB transmission may be included within a SMTC period. In this case, IAB node 10 may measure an SSB transmitted from a neighboring IAB node at the SMTC timings and may transmit an SSB to a neighboring IAB node at the STTC timings” (See [0070]) and “measures an SSB from a neighboring IAB node at timings or at a periodicity configured as SMTC” – See [0077]; “The configuration information “SSB-MTC” may also include a parameter “sf320” for designating a periodicity of 320 ms and/or a parameter “sf640” for designating a periodicity of 640 ms as options for SMTC periodicity configuration” (See [0088]).  Thus, the first SMTC includes information on a periodicity (e.g., 320 ms, 640 ms, etc.)  Fig. 6B further shows SMTC configuration information including “periodicity” parameters for a given SMTC.
Finally, in regard to “selectively measuring the one or more SSBs in the SSB burst set based on the indication during the measurement timing”, Harada discloses “muting may be not performing measurement and/or transmission of a SSB” (See [0059]) and “IAB node 10 may measure an SSB transmitted from a neighboring IAB node at the SMTC timings” (See [0070]).  An IAB node is configured with measurement timings/patterns/periodicities of a plurality of SMTCs as shown above.  The IAB node is further provided with an SMTC muting pattern which indicates to the IAB which SSBs should be measured and which should not be measured.  That is, muted SSBs are not measured and non-muted SSBs are measured.  Thus, the IAB node selectively measures the SSBs in accordance with the muting pattern.

Examiner Note
In order to overcome the current grounds of rejection and advance prosecution of the application, the Examiner recommends amending the independent claims to specify that a Physical Broadcast Channel (PBCH) in each of the SSBs is removed or the size of a PBCH in each of the SSBs is reduced and IAB nodes within the same hop have SSB transmissions that are aligned in time (See [0094], [0115] and [0116] and Fig. 3 in the published application).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478